FILED
CHARLOTTE, NC

SEP 09 2019
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA, (oo oe ee tot OF NC

 

CHARLOTTE DIVISION
| )
UNITED STATES OF AMERICA ) Docket No. 3:19-mj-_3 /5-
)
v. )
) UNDER SEAL
REX ALLAN EVERSOLE )
)

 

ORDER SEALING CRIMINAL COMPLAINT, ARREST WARRANT, AND OTHER
DOCUMENTS

UPON MOTION of the United States of America for an order directing that the Criminal
Complaint, the Arrest Warrant, the Motion to Seal, and this Order be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Criminal Complaint, the Arrest Warrant, the
Motion to Seal, and this Order be sealed until further order of this Court.

The Clerk is directed to certify copies of this Order to the United States Attorney's Office
(via email to Steven. Kaufman@usdoj.gov).

SO ORDERED this 9" day of September 2019.

THE HONORABLE DAVID S. CAYER
UNITED STATES MAGISTRATE JUDGE

 
